      Case 20-04391                 Doc 27         Filed 06/20/20 Entered 06/20/20 23:15:05                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ryan Patrick Twardowski                                     Social Security number or ITIN   xxx−xx−8843
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Jessica Alexis Twardowski                                   Social Security number or ITIN   xxx−xx−9785
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 20−04391



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Ryan Patrick Twardowski                                       Jessica Alexis Twardowski


           June 18, 2020                                                  For the court: Jeffrey P. Allsteadt, Clerk
                                                                                         United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
    Case 20-04391         Doc 27     Filed 06/20/20 Entered 06/20/20 23:15:05           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 20-04391        Doc 27    Filed 06/20/20 Entered 06/20/20 23:15:05             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 20-04391-LAH
Ryan Patrick Twardowski                                                                 Chapter 7
Jessica Alexis Twardowski
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: tcollinsm              Page 1 of 2                   Date Rcvd: Jun 18, 2020
                               Form ID: 318                 Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2020.
db/jdb         +Ryan Patrick Twardowski,    Jessica Alexis Twardowski,    224 Gettysburg Dr,
                 Bolingbrook, IL 60440-1909
28647765       +Advocate Health Care,    29950 Network Pl,    Chicago, IL 60673-1299
28647767       +AllianceRx Walgreens Prime,    41460 Haggerty Cir South,     Canton, MI 48188-2227
28647768       +Atg Credit,   Attn: Bankruptcy,    1700 W Cortland St, Suite 201,     Chicago, IL 60622-1166
28647772       +Chase Auto Finance,    P.o. Box 901003,    Fort Worth, TX 76101-2003
28647778       +Doo Care,   1919 S Highland Ave,    Lombard, IL 60148-6124
28647779       +Dr. Michael Wagner,    650 E Diehl Rd,    Naperville, IL 60563-4801
28647782        DuPage Family Chiropractic,    3033 Ogden Ave,    Naperville, IL 60563
28647783        DuPage Medical Group,    15921 Collections Center Dr,    Chicago, IL 60693-0159
28647784       +DuPage Medical Group,    1100 W 31st St,    Downers Grove, IL 60515-5509
28647785       +DuPage Neonatology Associates SC,    PO Box 487,    Hinsdale, IL 60522-0487
28647786       +Edward Health Ventures,    26185 Network Pl,    Chicago, IL 60673-1261
28647792       +Laboratory & Pathology Disagnostics,     Dept 4387,   Carol Stream, IL 60122-0001
28647793       +Loan Depot,   Attn: Bankruptcy,    4800 N Scottsdale Rd, Ste 1400,     Scottsdale, AZ 85251-7632
28647794       +MCCI,   Attn: Bankruptcy,    PO Box 445,    Decatur, IL 62525-0445
28647795       +Med Business Bureau,    Attn: Bankruptcy,    1460 Renaissance Dr, Suite 400,
                 Park Ridge, IL 60068-1349
28647796       +Merchants Credit Guide Co.,    223 W Jackson Blvd,    Suite 700,    Chicago, IL 60606-6914
28647797       +Merchants? Credit Guide Co.,    223 W Jackson St,    Chicago, IL 60606-6914
28647798       +Midwest Fertility Clinic,    4333 Main St,    Downers Grove, IL 60515-2870
28647799       +Naperville Radiologists, S.C,    6910 S Madison St,    Willowbrook, IL 60527-5504
28647800       +Nationwide Collections, Inc.,    Attn : Bankruptcy,    815 Commerce Dr, Suite 270,
                 Oak Brook, IL 60523-8852
28647801       +Sunrise Credit Services, Inc.,    260 Airport Plaza Blvd,     Farmingdale, NY 11735-4021
28647803       +United Collection Bureau, Inc,    5620 Southwyck Blvd,    Toledo, OH 43614-1501
28647805       +Walinski & Associates,    2215 Enterprise Dr,    Suite 1512,    Westchester, IL 60154-5804
28647806        Walinski & Associates, P.C.,    2215 Enterprise Dr,    Suite 1512,    Naperville, IL 60566

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QCMJOHNSON.COM Jun 19 2020 05:53:00       Cindy M. Johnson,    Johnson Legal Group, LLC,
                 140 S. Dearborn Street, Suite 1510,     Chicago, IL 60603-5214
28647766       +E-mail/Text: SRCO-Bankruptcy@advocatehealth.com Jun 19 2020 02:01:35        Advocate Health Care,
                 PO Box 3039,   Hinsdale, IL 60522-3039
28647770        EDI: BANKAMER.COM Jun 19 2020 05:53:00       Bank of America,    PO Box 982238,
                 El Paso, TX 79998
28647769       +EDI: BANKAMER.COM Jun 19 2020 05:53:00       Bank of America,    4909 Savarese Cir,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
28647771       +EDI: CAUT.COM Jun 19 2020 05:53:00       Chase Auto Finance,    Attn: Bankruptcy,    Po Box 901076,
                 Fort Worth, TX 76101-2076
28647776       +EDI: CITICORP.COM Jun 19 2020 05:53:00       Citibank/The Home Depot,    PO Box 6497,
                 Sioux Falls, SD 57117-6497
28647775       +EDI: CITICORP.COM Jun 19 2020 05:53:00       Citibank/The Home Depot,    Centralized BK Dept,
                 PO Box 790034,    St Louis, MO 63179-0034
28647777       +EDI: CCS.COM Jun 19 2020 05:53:00       Credit Collection Services,    725 Canton St,
                 Norwood, MA 02062-2679
28647780       +E-mail/Text: dcubk@dupagecu.com Jun 19 2020 02:01:02       Dupage Credit Union,
                 Attention: Bankruptcy Department,    Po Box 3930,    Naperville, IL 60567-3930
28647781       +E-mail/Text: dcubk@dupagecu.com Jun 19 2020 02:01:03       Dupage Credit Union,     Pob 3930,
                 Naperville, IL 60567-3930
28647788       +E-mail/Text: bankruptcy@edward.org Jun 19 2020 02:01:18        Edward Hospital,
                 801 S Washington St,    Naperville, IL 60540-7499
28647787       +E-mail/Text: bankruptcy@edward.org Jun 19 2020 02:01:18        Edward Hospital,    PO Box 4207,
                 Carol Stream, IL 60197-4207
28647789       +E-mail/Text: collections@hacu.org Jun 19 2020 02:00:53        HealthCare Associates CU,
                 Attn: Bankruptcy,    1151 E Warrenville Rd,    Naperville, IL 60563-9415
28647773        EDI: JPMORGANCHASE Jun 19 2020 05:53:00       Chase Card Services,    Attn: Bankruptcy,
                 PO Box 15298,   Wilmington, DE 19850
28647774        EDI: JPMORGANCHASE Jun 19 2020 05:53:00       Chase Card Services,    PO Box 15369,
                 Wilmington, DE 19850
28647791       +E-mail/Text: bncnotices@becket-lee.com Jun 19 2020 02:00:39        Kohls/Capital One,
                 PO Box 3115,   Milwaukee, WI 53201-3115
28647790       +E-mail/Text: bncnotices@becket-lee.com Jun 19 2020 02:00:39        Kohls/Capital One,
                 Attn: Credit Administrator,    PO Box 3043,    Milwaukee, WI 53201-3043
28647802       +EDI: WTRRNBANK.COM Jun 19 2020 05:53:00       Target,   c/o Financial & Retail Srvs,
                 Mailstop BT PO Box 9475,    Minneapolis, MN 55440-9475
28647804       +EDI: USAA.COM Jun 19 2020 05:53:00       USAA Federal Savings Bank,    Attn: Bankruptcy,
                 10750 Mcdermott Freeway,    San Antonio, TX 78288-1600
28647808       +EDI: WFFC.COM Jun 19 2020 05:53:00       Wells Fargo Bank NA,    PO Box 14517,
                 Des Moines, IA 50306-3517
28647807       +EDI: WFFC.COM Jun 19 2020 05:53:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines, IA 50328-0001
                                                                                                TOTAL: 21
          Case 20-04391            Doc 27       Filed 06/20/20 Entered 06/20/20 23:15:05                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: tcollinsm                    Page 2 of 2                          Date Rcvd: Jun 18, 2020
                                      Form ID: 318                       Total Noticed: 46


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2020 at the address(es) listed below:
              Cindy M. Johnson    cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
              Darren L Besic    on behalf of Creditor   HealthCare Associates Credit Union
               dbesic@walinskilaw.com, notice@walinskilaw.com
              Joseph S Davidson    on behalf of Debtor 1 Ryan Patrick Twardowski jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Timothy R Yueill    on behalf of Creditor   LoanDepot.com, LLC timothyy@nevellaw.com
                                                                                             TOTAL: 5
